) : rs Caurf
on A States Dost th ict
Kor me Distr ct of Coferatls

_ Cork, pn fee me nae i So
es Faas ewe Plast P ee ee es
a myer tb
EE | Care 1B-CV- 2328-48.

| Bpllh Beas ed ce NPL _
Be ae nN
oe oT Pre be Deteidaate fe Ef f. fe Ey cts

UNITED STATES DISTRICT COURT
- DENVER. COLGRADO :

JEFFREY P. COLWELL:
CLERK

 

 

 

 

.  L, plaattl Cox advise thar my
7 : i a yg &j e -
| current adelress Sse.

/ Francs 5. Cay
: Bl?4~ 006
oe Fe Tere Mave
Be Po Bex 3 3 -
Tercea Hevte, LM 47808

 
NAME: Fvcucs S$, Ce x
NUMBER: /6 /#4 -206
Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

> 16179-0062
Us Dist Court Clerk
901 19TH ST
Room A 105
Denver, CO 80294-35289
United States

ee Wes

BS Lee

eo
3
«
we
2
e
m f
=
m
>
mn
4

FOREVER _ USA

 

 
